Citation Nr: 0718596	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  04-44 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for diabetic 
retinopathy.

2.  Entitlement to an increased disability evaluation for 
type II diabetes mellitus with trace cataracts, currently 
rated as 40 percent disabling.  

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an increased disability evaluation for 
post-traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1967.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to adverse rating decisions issued by the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.  

The issue of entitlement to an increased disability 
evaluation for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On January 8, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that he wished to withdraw his appeal involving 
entitlement to service connection diabetic retinopathy.  

2.  On January 8, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that he wished to withdraw his appeal involving 
entitlement to an increased disability evaluation for type II 
diabetes mellitus with trace cataracts.  

3.  The veteran's bilateral hearing loss is not etiologically 
related to active service.  

4.  The veteran's tinnitus is not etiologically related to 
active service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have 
been met regarding the veteran's claim for entitlement to 
service connection for diabetic retinopathy.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).

2.  The criteria for withdrawal of a Substantive Appeal have 
been met regarding the veteran's claim for entitlement to an 
increased disability evaluation for type II diabetes mellitus 
with trace cataracts.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

3.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2006).

4.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Entitlement to service connection for diabetic 
retinopathy and an increased disability evaluation for 
type II diabetes mellitus with trace cataracts

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing by the appellant or by his or her 
authorized representative at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2006).  
On January 8, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that he wished to withdraw his appeal involving the 
issues of entitlement to service connection for diabetic 
retinopathy and entitlement to an increased disability 
evaluation for type II diabetes mellitus with trace 
cataracts.  See hearing transcript.  As the veteran has 
withdrawn his appeal, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal 
regarding these issues and it is dismissed.

II.	Entitlement to service connection for bilateral hearing 
loss and tinnitus

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2006).

The veteran contends that he was exposed to loud noise during 
training and combat situations in Vietnam such that he has 
developed tinnitus and bilateral hearing loss as a result.  
One such occurrence as described by the veteran occurred in 
May 1966 during Operation Abilene, when his unit was 
subjected to heavy machine gun fire with mortar support, 
which lasted approximately three hours.  The next day, he was 
subjected to gunfire noise for approximately six hours.  See 
July 2004 VA Form 21-4138; June 2005 statement in support of 
claim; January 2007 hearing transcript.  

The veteran's service medical records are devoid of reference 
to complaint of, or treatment for, either hearing loss or 
tinnitus.  At the time of his discharge from active service, 
he denied ear, nose or throat trouble, running ears and 
hearing loss; a clinical evaluation of his ears was normal 
and an audiogram did not exhibit hearing loss per VA 
standards.  See May 1967 reports of medical examination and 
history.  
The veteran acknowledged during testimony that he did not 
seek treatment for hearing loss during his time in Vietnam or 
before his discharge from service.  He also reported that he 
did not notice a ringing in his ears after he was exposed to 
loud noises; rather he asserts that it was not until after 
service that he began noticing his hearing loss and tinnitus.  
In fact, the veteran testified that it was not until after he 
was married in 1982 that he noticed he had developed hearing 
loss and tinnitus and sought treatment for these problems.  
He contends that he underwent a hearing test at the Northport 
VAMC sometime after 1982 and that both tinnitus and hearing 
loss got progressively worse after he was tested.  The 
veteran also reported that his hearing was tested during the 
last eight to ten years of his 32 year career with Long 
Island Lighting.  The veteran retired in 1999.  See January 
2007 hearing transcript.  As such, the hearing tests would 
have been conducted no earlier than the late 1980s.  

The veteran underwent a VA compensation and pension (C&P) ear 
diseases examination in July 2003, at which time his claims 
folder was reviewed.  He reported a history of Howitzer 
mortar-type noise exposure while in service, but denied any 
history of ear infections or ear surgery and was not using a 
hearing aid.  Physical examination revealed normal auricles, 
external canals, tympanic membranes, tympanums and mastoids.  
There were no conditions secondary to ear disease, no active 
ear disease, no infection of the middle or inner ears, no 
peripheral vestibular disorder, and no Ménière's syndrome 
noted.  At that time, an audiogram was pending but the 
veteran was diagnosed with hearing loss and tinnitus.  The VA 
examiner reported that upon reviewing the veteran's claims 
folder, to include his May 1967 separation physical, there 
were no complaints by the veteran as related to either 
hearing loss or tinnitus and that audiometric evaluation 
performed at that time showed hearing to be within normal 
limits in both ears.  The examiner opined that the veteran's 
current complaints of hearing loss and tinnitus are not 
related to in-service noise exposure.  

The veteran thereafter underwent a VA C&P audio examination 
in August 2003, at which time he reported in-service noise 
exposure, but also indicated that his mother developed 
hearing loss with age.  He also complained of periodic 
bilateral tinnitus, more pronounced in the left ear, which 
began in service.  Audiological testing revealed bilateral 
hearing loss per VA standards.  The veteran was diagnosed 
with mild to moderate sensorineural hearing loss noted above 
2000 Hertz in the right ear and mild to moderate 
sensorineural hearing loss above 1000 Hertz in the left ear.  

Dr. W.H. Zelman has submitted various statements in support 
of the veteran's claims.  In pertinent part, Dr. Zelman 
reported that the veteran, who has been a patient of his for 
over a decade, has a long history of in-service noise trauma.  
He indicated that the veteran's hearing had deteriorated 
slowly but surely since this exposure and opined that the 
veteran's progressive hearing loss was related to service, 
since there were no other reasons for the veteran to have 
such loss.  He did not, however, reconcile his opinion with 
the veteran's history, reported in his initial letter, of 
left asymmetric hearing loss since 1999.  Dr. Zelman did not 
provide an opinion regarding the etiology of the veteran's 
tinnitus.  See December 2001, July 2004, and March 2005 
letters.  

The veteran has also submitted a June 2005 lay statement from 
a friend (H.L.W.), who had known the veteran since 1986 and 
who reports that he has noted a steady and marked 
deterioration of the veteran's hearing during their 19 year 
friendship.  H.L.W. also indicates that he is a veteran of 
the Vietnam War and is experiencing problems similar to the 
veteran's, which were undoubtedly caused by prolonged periods 
of intense machine gun and automatic weapons fire, to which 
the veteran was also exposed.  

The Board finds that the preponderance of the evidence is 
against both of the veteran's service connection claims.  As 
an initial matter, although the veteran has provided evidence 
that he currently suffers from bilateral hearing loss and 
tinnitus, his service medical records do not establish that 
he sustained an injury (to include acoustic trauma) or 
complained of hearing loss or tinnitus while in service.  The 
earliest evidence showing the presence of or diagnosing these 
conditions is dated well after his separation from service, 
and there is no contemporaneous documentation of 
symptomatology between the time of service and these initial 
findings.  In fact, the veteran unequivocally indicated 
during testimony that he did not notice the development of 
hearing loss or tinnitus until well after service, and 
further acknowledged that he did not seek treatment for these 
problems until the mid to late 1980s.  In addition, his 
private physician, Dr. Zelman, only reported seeing the 
veteran since approximately 1995.  While the Board 
acknowledges that the audiological testing referenced by the 
veteran during his January 2007 testimony has not been 
obtained, these records would not aid in establishing the 
continuity of symptomatology after the veteran's discharge 
because they refer to testing decades after service.  See 
38 C.F.R. § 3.303 (b) (2006).  

The lay statement submitted on the veteran's behalf cannot be 
deemed competent since H.L.W. does not indicate that he 
actually observed the acoustic trauma reported by the 
veteran.  Rather, H.L.W. reports that he has noticed a steady 
and marked deterioration in the veteran's hearing since 
becoming friends with the veteran in 1986, almost two decades 
after the veteran's discharge from active duty.  This 
statement is distinctly different from personal observation, 
e.g., of visible symptoms, and, as such, cannot be considered 
competent.  See Washington v. Nicholson, 19 Vet. App. 362 
(2005), citing Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) 
(lay testimony is competent if it is limited to matters that 
the witness has actually observed and is within the realm of 
the witness' personal knowledge).  Moreover, even if it is 
competent evidence of an observable fact, his statement that 
the veteran's hearing loss was caused by his exposure to 
prolonged periods of intense machine gun and automatic 
weapons fire is not competent, as there is no evidence that 
H.L.W. has the medical expertise to render such a conclusion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Lastly, the medical opinions submitted by Dr. Zelman in 
support of the veteran's claims cannot be afforded much 
probative value.  There is no indication that Dr. Zelman was 
able to review the veteran's claims folder.  In addition, 
beyond indicating that there could be no other reason for the 
veteran's hearing loss, Dr. Zelman also fails to provide a 
rationale for his opinion that hearing loss is related to 
service, and does not address that he saw the veteran for his 
history of left asymmetric hearing loss since 1999, rather 
than a reported history of hearing loss since service.  For 
these reasons, Dr. Zelman's statements are afforded little 
probative value.  See Guerrieri v. Brown, 4 Vet. App. 467 
(1993) (the probative value of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion).  

On the other hand, after reviewing the veteran's claims 
folder, to include his service medical records, the VA 
examiner opined that hearing loss and tinnitus were not 
related to active service, explaining that audiometric 
testing was within normal limits at the time of the veteran's 
separation from service and there are no in-service 
complaints regarding hearing loss or tinnitus.  Based on the 
probative opinion provided by the VA examiner, service 
connection for bilateral hearing loss and tinnitus is not 
warranted.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the rating decisions that are the 
subject of the appeal, the veteran was advised of the 
necessary evidence to substantiate his claims for service 
connection; that the RO would assist him in obtaining 
additional information and evidence; and of the 
responsibilities on both his part and VA's in developing the 
claims.  See letters dated July 2003 (specific to tinnitus) 
and June 2004 (specific to hearing loss).  The veteran was 
later informed of the need to provide the RO with any 
evidence or information he might have pertaining to his 
claims.  See statements of the case (SOC) dated November 2004 
(specific to tinnitus) and February 2005 (specific to hearing 
loss).  As such, VA fulfilled its notification duties.  
Quartuccio, 16 Vet. App. at 187.  The veteran was also 
provided notice as to the appropriate disability rating and 
effective date of any grant of service connection in a March 
2006 letter.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the relevant service, VA and private treatment 
records have been associated with the claims folder and the 
veteran was afforded several appropriate VA examinations in 
connection with his claims.  As discussed above, the record 
does not suggest the existence of additional, pertinent 
evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.

ORDER

The issue of entitlement to service connection for diabetic 
retinopathy is dismissed from the appeal.

The issue of entitlement to an increased disability 
evaluation for type II diabetes mellitus with trace cataracts 
is dismissed from the appeal.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  


REMAND

As much as the Board regrets delaying the adjudication of the 
veteran's other claim, it finds that further development is 
needed before a decision can be issued on its merits.  
Further development would ensure that the veteran's due 
process rights, including those associated with 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2006), are met.  

The veteran presented testimony in January 2007 regarding his 
claim for increased rating for PTSD.  He contends that he 
meets the criteria for a 50 percent evaluation, and asserts 
that he exhibits many of the symptoms associated with such a 
rating.  The veteran also reports that every two weeks, he 
participates in a support group with about eight other 
veterans run by the Vietnam Veterans of America (VVA).  No 
records associated with this group therapy have been 
associated with the claims folder.  The RO should obtain such 
records.  

The veteran contends that his PTSD has gotten worse since his 
last VA C&P examination, which was conducted in July 2004.  
During this examination, the veteran's claims folder was not 
available for review, although the examiner was able to 
review treatment records from the VAMC.  In light of the 
foregoing, fundamental fairness to the veteran warrants a 
more contemporaneous VA C&P examination for the purpose of 
ascertaining the current severity of his service-connected 
PTSD.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) 
(when a veteran claims that his condition is worse than when 
originally rated, and the available evidence is too old for 
an adequate evaluation of his current condition, VA's duty to 
assist includes providing a new examination).  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case.  The consequences of failing to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment 
records from the Northport VAMC and 
Plainview Community Clinic since May 
2006.  

2.  Obtain any records related to the VVA 
support group the veteran attends.  

3.  Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected PTSD.  
The veteran's claims folder should be 
available to the examiner.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.

4.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal is not 
granted, issue an updated supplemental 
statement of the case (SSOC) and give the 
veteran and his representative an 
appropriate amount of time to respond to 
it.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


